Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings are objected to because many of the shaded drawings are difficult to see the internal details.  The Examiner recommends the drawings be resubmitted using wireframe views that do not include shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the release structure disposed on the main body where the controller is configured to release the extendable suction arm from Claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “vacuum device” in Claims 1-19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 7-12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furuta et al. (hereafter Furuta et al.).

Regarding Claim 1, Furuta et al. anticipates:
1. A vacuum device (autonomous vacuum cleaner 1), comprising: 
a main body (vacuum cleaner body 2) provided with a dust bin (dust collection chamber, not shown) and a main vacuum port (suction intake near roller brush 141, Figure 4) formed on a bottom side of the main body, wherein the main vacuum port is communicated with the dust bin (Paragraph [0053] - The vacuum assembly 14 is configured to collect the sucked dust and the like through a filter of the dust collection chamber and exhaust the sucked air from the exhaust port); 
an extendable suction arm (arms 21 of pivoting cleaners 3) disposed on the main body and being switchable relative to the main body between a first position (Figures 1 and 2) and at least one second position (Figures 3 and 4), wherein the extendable suction arm is provided with at least one actuator (motor 22) and at least one arm vacuum port (vacuum inlet 74) on the extendable suction arm (Figure 20), and the at least one arm vacuum port is communicated with the dust bin (through vacuum channel 66); 
at least one detection sensor (front sensor 31, load sensor 23, and surroundings sensor 32) disposed in the main body, configured to detect a surrounding environment of the vacuum device and generate corresponding sensing signals (Paragraph [0052]); and 
a controller (controller 5) disposed in the main body and communicatively connected to the at least one detection sensor and the at least one actuator of the extendable suction arm (Paragraph [0054]); 
wherein when the extendable suction arm is in the at least one second position, the arm vacuum port is located outside the main body (Figures 3 and 4), and the vacuum device performs vacuum cleaning through the arm vacuum port; and 
wherein the controller is configured to: 
receive the sensing signals from the at least one detection sensor and control movement (travel controller 41 and travel driver 12) of the vacuum device based on the sensing signals (Paragraph [0054]); and 
control the at least one actuator of the extendable suction arm to switch the extendable suction arm between the first position and the at least one second position (Paragraph [0054]).  

Regarding Claim 2, Furuta et al. anticipates:
2. The vacuum device of claim 1, wherein the at least one sensor (front sensor 31, load sensor 23, and surroundings sensor 32) is further configured to detect an object in the surrounding environment (Paragraph [0052]), and the controller is further configured to: 
determine, based on the sensing signals (detects load acting on motor 22 created when arm 21 encounters a load, Paragraph [0051]), whether the extendable suction arm is in collision with the object (Paragraphs [0064] and [0073]); and 
in response to determining the extendable suction arm to be in collision with the object, determine a direction of the collision and a strength of the collision (Paragraphs [0064], [0073], [0082], and [0086]).  

Regarding Claim 3, Furuta et al. anticipates:
3. The vacuum device of claim 1, wherein the extendable suction arm (arms 21 of pivoting cleaners 3) has a flexible structure (pivot with flexibility, Paragraph [0080]}.  

Regarding Claim 4, Furuta et al. anticipates:
4. The vacuum device of claim 1, wherein the extendable suction arm (arms 21 of pivoting cleaners 3) is connected to the main body (vacuum cleaner body 2) through a compliance structure (coil spring 77), and the compliance structure provides flexibility to the extendable suction arm relative to the main body (loads are reduced, Paragraph [0081]).  

Regarding Claim 5, Furuta et al. anticipates:
5. The vacuum device of claim 1, wherein the controller (controller 5) is configured to control the at least one actuator (motor 22) of the extendable suction arm (arms 21 of pivoting cleaners 3) to switch the extendable suction arm between the first position (Figures 1 and 2) and the at least one second position (Figures 3 and 4) by rotating the extendable suction arm to a specific angle relative to the main body (Figure 17).  

Regarding Claim 7, Furuta et al. anticipates:
7. The vacuum device of claim 6, wherein the controller (controller 5) is configured to control the at least one actuator (motor 22) of the extendable suction arm (arms 21 of pivoting cleaners 3) by: 
analyzing, based on the sensing signals, the surrounding environment (identifying a wall surface W, Paragraph [0070]); 
detecting and tracking, based on the sensing signals, objects in the surrounding environment (identifying a wall surface W, Paragraph [0070]); 
planning, based on the objects detected in the surrounding environment, an arm action and an arm configuration (Paragraphs [0071]); and 
controlling the at least one actuator of the extendable suction arm to rotate the extendable suction arm and to changing the extending length of the extendable suction arm based on the arm action and the arm configuration (Paragraphs [0072]).  

Regarding Claim 8, Furuta et al. anticipates:
8. The vacuum device of claim 7, wherein the controller (controller 5) is configured to control the movement of the vacuum device based on the sensing signals by: 
planning, based on the objects detected in the surrounding environment, a robot trajectory and an arm trajectory of the extendable suction arm (identifying a wall surface W and moving to a distance from the wall, Paragraphs [0070]-[0071]); and 
controlling the vacuum device to move along the robot trajectory to ensure the extendable suction arm moving through the arm trajectory (Paragraphs [0070]-[0071]).  

Regarding Claim 9, Furuta et al. anticipates:
9. The vacuum device of claim 7, wherein: 
the arm configuration comprises a first mode (positioned and operating as shown in Figures 1, 2, and 25(A)) and a second mode (positioned and operating as shown in Figures 3, 4, and 25(B)); 
in the first mode, the at least one actuator (motor 22) is configured to control the extendable suction arm to switch to a driving position, such that the extendable suction arm is switchable between the first position and the at least one second position relative to the main body (switch between Figures 25(A) driving position and Figure 25(B) driving position); and 
in the second mode, the at least one actuator is configured to control the extendable suction arm to switch to a braking position (position shown in Figure 25), such that the extendable suction arm is fixed relative to the main body (switch between Figures 25(B) driving position and Figure 25(A) driving position).  

Regarding Claim 10, Furuta et al. anticipates:
10. The vacuum device of claim 1, wherein a base end of the extendable suction arm (arms 21 of pivoting cleaners 3) connected to the main body (vacuum cleaner body 2) is provided at a front end of the main body (Figures 1-4).  

Regarding Claim 11, Furuta et al. anticipates:
11. The vacuum device of claim 1, wherein: 
the main body (vacuum cleaner body 2) is provided with a main suction channel (duct 142, Paragraph [0053]) formed therein, and the main vacuum port (suction intake near roller brush 141, Figure 4) is communicated with the dust bin (Paragraph [0053] - The vacuum assembly 14 is configured to collect the sucked dust and the like through a filter of the dust collection chamber and exhaust the sucked air from the exhaust port) through the main suction channel; and 
the extendable suction arm (arms 21 of pivoting cleaners 3) is provided with an arm suction channel (sub-duct 143), and the at least one arm vacuum port (vacuum inlet 74) is communicated with the dust bin through the arm suction channel (Figure 18 and Paragraph [0053]).  

Regarding Claim 12, Furuta et al. anticipates:
12. The vacuum device of claim 11, wherein a base end (first arm 21A) of the extendable suction arm (arms 21 of pivoting cleaners 3) connected to the main body (vacuum cleaner body 2) is provided at a side of the main body (Figures 1-4).  

Regarding Claim 14, Furuta et al. anticipates:
14. The vacuum device of claim 11, wherein the main suction channel (duct 142, Paragraph [0053]), the arm suction channel (sub-duct 143) and the dust bin (dust collection chamber) are connected in series (Paragraph [0053]-note that order along the flow path is not critical in interpretation).  

Regarding Claim 15, Furuta et al. anticipates:
15. The vacuum device of claim 11, wherein the arm suction channel (sub-duct 143), the main suction channel (duct 142, Paragraph [0053]) and the dust bin (dust collection chamber) are connected in series (Paragraph [0053]-note that order along the flow path is not critical in interpretation).  

Regarding Claim 16, Furuta et al. anticipates:
16. The vacuum device of claim 11, wherein the main suction channel (duct 142, Paragraph [0053]) and the arm suction channel (sub-duct 143) are connected to the dust bin (dust collection chamber) in parallel (when interpreting both arms 21 of pivoting cleaners, the sub-duct 143 has a section that is connected in parallel to the dust collection chamber).  

Regarding Claim 17, Furuta et al. anticipates:
17. The vacuum device of claim 1, wherein an area of the main vacuum port (suction intake near roller brush 141, Figure 4) is larger than an area of the at least one arm vacuum port (vacuum inlet 74)(shown in Figure 17).  

Regarding Claim 19, Furuta et al. anticipates:
19. The vacuum device of claim 1, wherein an obtuse angle (Figure 17 – topmost arm 21) is formed between a moving direction of the vacuum device (autonomous vacuum cleaner 1) and an extending direction of the extendable suction arm (arms 21 of pivoting cleaners 3).  

Allowable Subject Matter
Claims 6, 13, and 18 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of robotic vacuum cleaners with projecting cleaning elements.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.